Citation Nr: 1332529	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-16 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the Veteran submitted a timely substantive appeal with respect to the June 2007 rating decision that denied service connection for a psychiatric disorder and denied a TDIU.  

2.  Entitlement to service connection for a psychiatric disorder, claimed as secondary to service-connected low back disability.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 18, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of June 2007 and an administrative decision of March 2009 of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  The June 2007 rating decision denied the Veteran's claim for service connection for a psychiatric disorder and for a TDIU, and the March 2009 administrative decision determined that the Veteran had not submitted a timely substantive appeal.

The issues of entitlement to service connection for a psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for a psychiatric disorder and for a TDIU were denied in a June 2007 rating decision that was mailed to the Veteran on July 26, 2007.  After the Veteran filed a notice of disagreement, he was provided a statement of the case on October 12, 2007.  He did not submit a substantive appeal until September 18, 2008.  

2.  The Veteran showed a clear desire to continue the prosecution of his claims, and it is not clear whether he received notification that his claims had been denied.  


CONCLUSION OF LAW

The criteria for submission of a timely substantive appeal of the June 2007 rating decision have been met.  38 U.S.C.A. §§ 7104 , 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200 , 20.202, 20.302 (2013); Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Timeliness of the Appeal of the June 2007 Denials

An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The substantive appeal must be filed within 60 days after mailing of the SOC, or within the remainder of the one year period from the mailing of notification of the determination being appealed.  38 C.F.R. § 20.302.  Extensions of time for filing a substantive appeal may be granted for good cause.  38 C.F.R. § 20.303.  

Questions as to timeliness or adequacy of the substantive appeal shall be determined by the Board.  The Board may dismiss any appeal over which it determines it does not have jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.  However, the time limits regarding the submission of a substantive appeal are not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

Given the nature of the issue on appeal, the Veteran's claim has a tortuous history.  The Veteran underwent a VA general medical examination in August 2006.  In a December 2006 decision on unrelated matters, the Board found that the Veteran raised the issue of entitlement to service connection for depression secondary to service-connected low back disability.  The Board thus referred this claim to the RO.  In March 2007, the Veteran filed a claim for entitlement to a TDIU.  

The RO denied the Veteran's claims for service connection for a psychiatric disorder and for a TDIU in a June 2007 rating decision.  The RO notified the Veteran of this decision in a July 26, 2007 mailing.  The Veteran filed a timely notice of disagreement with this decision in August 2007.  The RO issued a statement of the case in October 2007, and the Veteran was notified on October 12, 2007.  Given these dates, for a substantive appeal to be considered timely in this case, it must have been filed on or before July 26, 2008, which is one year after the mailing of the notification of the determination being appealed.  

On October 17, 2007, the Veteran contacted the RO and stated that he was unable to make his previously scheduled examination and that he wanted to be rescheduled.  On August 20, 2008, the Veteran contacted VA regarding the status of his claims, stating that he had not received any correspondence indicating that his claims were closed.  In a September 18, 2008 letter, the Veteran stated that he wished to appeal the denial of his claims for service connection for a psychiatric disability and for a TDIU to the Board.  He stated that his claims were denied without his knowledge.  

In a March 2009 administrative decision, the RO determined that the Veteran's September 2008 appeal was not timely.  The Veteran filed a notice of disagreement with this decision in April 2009.  The RO issued a statement of the case in March 2010.  The Veteran filed a timely substantive appeal that same month.  

The RO is correct that the Veteran's September 18, 2008 substantive appeal was filed more than one year after the issuance of the rating decision in question and more than 60 days after the October 2007 statement of the case.  

For three reasons, however, waiver of the deadline to submit a substantive appeal is warranted.  First, evidence in the claim file shows a clear effort on the part of the Veteran to continue prosecuting his claims.  Only 5 days after the mailing of the statement of the case, the Veteran contacted VA in an attempt to reschedule his missed examination.  The Veteran also contacted VA in August 2008 in an attempt to ascertain the status of his appeals.  

Second, in his communications to VA, the Veteran contended that he did not receive notification that his claims had been denied.  Though the statement of the case was sent to his address of record, the Veteran has promptly responded to previous and subsequent notices requiring his action.  The Veteran is competent to report that he did not receive notification that his claims were denied in the October 2007 statement of the case, and the Board finds his statement to be credible.  

Finally, at the time of the issuance of the October 2007 statement of the case, the Veteran was represented by a private attorney.  There is no indication that the Veteran's attorney withdrew representation or otherwise apprised the Veteran of his right to appeal after the issuance of the statement of the case.  The Veteran should not be punished for any failure on the part of his attorney to adequately represent him.  

Based on this evidence, the Board finds the Veteran's failure to submit an appeal prior to the July 26, 2008 deadline should be waived


ORDER

A timely substantive appeal was submitted with respect to the June 2007 rating decision; to this extent, the appeal is granted.





REMAND

During the pendency of this appeal, the Veteran separately sought and was granted a TDIU, effective September 18, 2008.  His claim for a TDIU from that point forward is thus moot, but he may still be granted such a rating from the date of his initial claim.  

The Veteran's claim for service connection for a psychiatric disorder secondary to his service-connected back disability was initially denied because there was no evidence that the Veteran suffered from a psychiatric condition secondary to his service-connected disabilities.  Importantly, the Veteran failed to report for a scheduled VA examination.  Since that time, the Veteran has asked to have his examination rescheduled.  The Veteran's claims must be remanded in order that he be scheduled for a new examination.  

With respect to his claim for a TDIU, this claim is inextricably intertwined with his claim for service connection.  Further, given the multitude of the Veteran's service-connected disabilities an opinion regarding his employability prior to September 2008 must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

After examining the Veteran, the examiner is to answer the following questions: 

a)  From what psychiatric disorder or disorders does the Veteran currently suffer?

b)  Is it at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder is proximately due to or the result of the Veteran's service-connected low back disability or any of his other service-connected disabilities?

c)  Is it at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder has been aggravated by the Veteran's service-connected low back disability or any of his other service-connected disabilities?  The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Obtain an opinion from an appropriate medical professional regarding whether prior to September 18, 2008, the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation

Specifically, the examiner must identify each impairment or symptom found as a result of the service-connected disabilities (but only those that were service connected prior to September 2008, including his low back disability; pes planus; cervical spine disability; right and left knee disabilities; and a right ankle disability) and state the occupational impact that each impairment or symptom has on the Veteran's ability to secure or follow substantially gainful employment.  The examiner must state the functions which would be difficult or impossible to do as a result of the associated service-connected symptom or impairment.  Further, the examiner must state the impact that the Veteran's service-connected impairments and symptoms both individually and as a whole have on his ability to accomplish sedentary and manual employment.  

In offering this opinion, the examiner must also take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  If the examiner determines that an opinion may not be offered without examining the Veteran, then such an examination must be scheduled.  

3.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


